DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to Preliminary amendment filed on 12/29/2020.  The Applicant has amended claims 1, 5-6, 11, 20-21, and 33-34.  Claims 1-34 have been examined.  This office action is Non-Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations(s) is/are: “means for receiving…, means for determining…, means for determination… Recited in claim 31; and “means for being powered on…, means for receiving…, recited in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 16-17, 22, 31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain (2021/0007159).

As per claim 1, Jain discloses a first network device comprising (Jain: para. 0057, electronic device/access point (i.e. first network device)): 
at least one processor (Jain: para. 0057, processing subsystem (i.e. processor)); and 
at least one memory including computer program codes (Jain: para. 0058, memory subsystem (i.e. memory) including instructions (i.e. computer program codes)); 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first network device at least to (Jain: para. 0057-0059, memory subsystem and the instructions are configured with the at least one processing subsystem, cause the electronic device (i.e. access point)):
receive from a second network device a request to probe a network connected to the first network device (Jain: para. 0005, See Fig. 4, #112-1 the Examiner asserts is the first network device which is the Access Point, and #114-1 is the second network device, which is the Electronic device in Figure 4, #412 probe request; the first network device (i.e. electronic device/access point) receives from a second electronic device (i.e. second network device) a request to probe a network connected to the first network device (i.e. electronic device/access point)), the request comprising an identification of the second network device (Jain: para. 0005, 0032, and 0036, See Fig. 2 #210, the probe request includes an identifier/MAC address (i.e. identification) of the second electronic device); 
determine whether the second network device is authenticated to the network based on the identification (Jain: para. 0027, 0033, 0037, the first network device determines whether the second electronic device is authenticated to the network based on the identifier/MAC address looking in to the access stored records, look up in the probe history); and 
in accordance with a determination that the second network device is authenticated to the network (Jain: para. 0033, determination that the second electronic device is authenticated, response criteria met), cause a response to the received request to be transmitted to the second network device (Jain: para. 0033, See Fig. 4 #424 Probe response;  first electronic device (i.e. access point) cause a response to the received request to be transmitted to the second electronic device, the response is the probe response) to enable a connection of the second network device to the network (Jain: para. 0023, exchanging request and responses to establish a connection).

As per claim 2, Jain discloses the first network device of claim 1.
Jain further discloses wherein the first network device is caused to cause the response to be transmitted to the second network device by: transmitting the response to the second network device, the response at least comprising the identification of the second network device (Jain: para. 0037-0038, the first electronic device/access point is caused to cause the probe response to be transmitted to the second electronic device by transmitting the probe response to the second electronic device, the probe response including the identifier of the second electronic device).
            As per claim 7, Jain discloses the first network device of claim 1.
Jain further discloses wherein the identification of the second network device comprises at least one of: a group serial number of the second network device, or a device serial number of the second network device (Jain: para. 0032, conditional “or” is claimed, and as such, only one is required, Jain further discloses a device serial number (i.e. MAC address)).

As per claim 16, Jain a method of communication comprising: 
receiving, at a first network device from a second network device, a request to probe a network connected to the first network device (Jain: para. 0005, See Fig. 4, #112-1 the Examiner asserts is the first network device which is the Access Point, and #114-1 is the second network device, which is the Electronic device in Figure 4, #412 probe request; the first network device (i.e. electronic device/access point) receives from a second electronic device (i.e. second network device) a request to probe a network connected to the first network device (i.e. electronic device/access point)), the request comprising an identification of the second network device (Jain: para. 0005, 0032, See Fig. 2 #210, the probe request includes an identifier/MAC address (i.e. identification) of the second electronic device); 
determining whether the second network device is authenticated to the network based on the identification (Jain: para. 0027, 0033, 0037, the first network device determines whether the second electronic device is authenticated to the network based on the identifier/MAC address looking in to the access stored records, look up in the probe history); and 
in accordance with a determination that the second network device is authenticated to the network (Jain: para. 0033, determination that the second electronic device is authenticated, response criteria met), causing a response to the received request to be transmitted to the second network device (Jain: para. 0033, See Fig. 4 #424 Probe response;  first electronic device (i.e. access point) cause a response to the received request to be transmitted to the second electronic device, the response is the probe response)  to enable a connection of the second network device to the network (Jain: para. 0023, exchanging request and responses to establish a connection).

As per claim 17, Jain discloses the method of claim 16.
Jain further discloses wherein causing the response to be transmitted to the second network device comprises: transmitting the response to the second network device, the response at least comprising the identification of the second network device (Jain: para. 0037-0038,  the first electronic device/access point is caused to cause the probe response to be transmitted to the second electronic device by transmitting the probe response to the second electronic device, the probe response including the identifier of the second electronic device).

As per claim 22, rejected under similar scope as claim 7.

As per claim 31, Jain discloses an apparatus for communication comprising: 
means for receiving, at a first network device from a second network device, a request to probe a network connected to the first network device (Jain: para. 0005, See Fig. 4, #112-1 the Examiner asserts is the first network device which is the Access Point, and #114-1 is the second network device, which is the Electronic device in Figure 4, #412 probe request; the first network device (i.e. electronic device/access point) receives from a second electronic device (i.e. second network device) a request to probe a network connected to the first network device (i.e. electronic device/access point, the means are the integrated circuit of the electronic device)), the request comprising an identification of the second network device (Jain: para. 0005, 0032, See Fig. 2 #210, the probe request includes an identifier/MAC address (i.e. identification) of the second electronic device); 
means for determining whether the second network device is authenticated to the network based on the identification (Jain: para. 0005, 0027, 0033, 0037, the first network device determines whether the second electronic device is authenticated to the network based on the identifier/MAC address looking in to the access stored records, look up in the probe history, the means is the integrated circuit of the electronic device); and 
means for in accordance with a determination that the second network device is authenticated to the network (Jain: para. 0005, and 0033, determination that the second electronic device is authenticated, response criteria met, means is the integrated circuit of the electronic device), causing a response to the received request to be transmitted to the second network device (Jain: para. 0033, See Fig. 4 #424 Probe response;  first electronic device (i.e. access point) cause a response to the received request to be transmitted to the second electronic device, the response is the probe response) to enable a connection of the second network device to the network (Jain: para. 0023, exchanging request and responses to establish a connection).

As per claim 33, Jain further discloses a non-transitory computer readable medium storing machine-executable instructions thereon that, when executed, cause a machine to perform the method of claim 16 (Jain: para. 0058, memory subsystem (i.e. non-transitory computer readable medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Nellore et al. (2021/0045052).

As per claim 3, Jain discloses the first network device of claim 2.
Jain does not explicitly disclose wherein transmitting the response to the second network device comprising: transmitting to a third network device an indication that the request has been received at the first network device, the first network device being under control of the third network device; and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device.
            However, analogous art of Nellore discloses wherein transmitting the response to the second network device (Nellore: See Figures 5-6;  para: 0045, transmitting the response to the wireless device (i.e. second network device), the response is the probe response) comprising: transmitting to a third network device an indication that the request has been received at the first network device (Nellore: See Figures 5-6; para. 0044, transmitting to a third network device (i.e. network controller) a probe request has been received at the access point (i.e. first network device)), the first network device being under control of the third network device (Nellore: See Figures 5-6; para. 0044, the access point (i.e. first network device) under the control of the network controller, because the network controller, third network device determines which network device should connect to the second network device) ; and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device (Nellore: See Figures 5-6; para. 0045, the access point is controlled by the network controller to respond to the wireless device, transmitting the probe response to the wireless device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nellore with the system of Jain to include wherein transmitting the response to the second network device comprising: transmitting to a third network device an indication that the request has been received at the first network device, the first network device being under control of the third network device; and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device.
One would have been motivated to have a third network device (i.e. network controller) that manages and coordinates the activity among devices (Nellore: para. 0033).   



As per claim 4, Jain discloses the first network device of claim 1.
Jain does not explicitly disclose wherein the first network device is caused to cause the response to be transmitted to the second network device by: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device; selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device.
However, analogous art of Nellore discloses wherein the first network device is caused to cause the response to be transmitted to the second network device by: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device (Nellore: See Figures 5-6; para. 0044, first network device causes the probe response to be transmitted to the wireless device, by determining a candidate network device (i.e. access point) having also received the probe request connected to the network, the access point being under control of the network controller); selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device (Nellore: See Figures 5-6; para. 0044-0045, 0052, and 0054-0055 select an access point from at least one access point and first network device, causing the target/preferred access point to transmit the probe response to the wireless device).	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nellore with the system of Jain to include wherein the first network device is caused to cause the response to be transmitted to the second network device by: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device; selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device.
One would have been motivated to have a third network device (i.e. network controller) that manages and coordinates the activity among devices (Nellore: para. 0033). 
  
As per claim 18, Jain discloses the method of claim 17.
Jain does not explicitly disclose wherein transmitting the response to the second network device comprises: transmitting to a third network device an indication that the request has been received at the first network device, the first network device being under control of the third network device; and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device.
However, analogous art of Nellore discloses transmitting the response to the second network device comprises (Nellore: See Figures 5-6;  para: 0045, transmitting the response to the wireless device (i.e. second network device), the response is the probe response): transmitting to a third network device an indication that the request has been received at the first network device (Nellore: See Figures 5-6; para. 0044, transmitting to a third network device (i.e. network controller) a probe request has been received at the access point (i.e. first network device)), the first network device being under control of the third network device (Nellore: See Figures 5-6; para. 0044, the access point (i.e. first network device) under the control of the network controller, because the network controller, third network device determines which network device should connect to the second network device); and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device (Nellore: See Figures 5-6; para. 0045, the access point is controlled by the network controller to respond to the wireless device, transmitting the probe response to the wireless device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nellore with the system of Jain to include wherein transmitting the response to the second network device comprises: transmitting to a third network device an indication that the request has been received at the first network device, the first network device being under control of the third network device; and in response to being controlled by the third network device to respond to the second network device, transmitting the response to the second network device.
One would have been motivated to have a third network device (i.e. network controller) that manages and coordinates the activity among devices (Nellore: para. 0033). 
            As per claim 19, Jain discloses the method of claim 16.
          Jain does not explicitly disclose wherein causing the response to be transmitted to the second network device comprises: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device; selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device.
	However, analogous art of Nellore discloses causing the response to be transmitted to the second network device comprises: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device (Nellore: See Figures 5-6; para. 0044, first network device causes the probe response to be transmitted to the wireless device, by determining a candidate network device (i.e. access point) having also received the probe request connected to the network, the access point being under control of the network controller); selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device (Nellore: See Figures 5-6; para. 0044-0045, 0052, and 0054-0055 select an access point from at least one access point and first network device, causing the target/preferred access point to transmit the probe response to the wireless device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nellore with the system of Jain to include causing the response to be transmitted to the second network device comprises: determining at least one candidate network device having also received the request and connected to the network, the at least one candidate network device being under control of the first network device; selecting a target network device from the at least one candidate network device and the first network device; and causing the target network device to transmit the response to the second network device.
One would have been motivated to have a third network device (i.e. network controller) that manages and coordinates the activity among devices (Nellore: para. 0033).   



Claims 5 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Raman et al. (2017/0013449).

As per claim 5, Jain discloses the first network device of claim 2.
Jain does not explicitly disclose wherein the response further comprises a further identification of the first network device, and the first network device is further caused to: in response to receiving from the second network device a further request including the identification and the further identification, perform a connection setup procedure between the first network device and the second network device.
Raman discloses wherein the response further comprises a further identification of the first network device (Raman: para. 0125-0133, response includes destination MAC address of the access point), and the first network device is further caused to: in response to receiving from the second network device a further request including the identification and the further identification (Raman: para. 0128-0133, access point caused to in response to receiving from the wireless client device a further probe request including the source MAC address and the destination MAC address), perform a connection setup procedure between the first network device and the second network device (Raman: para. 0133, perform connection setup to exchange data with each other the access point and wireless client device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Raman with the system of Jain to include wherein the response further comprises a further identification of the first network device, and the first network device is further caused to: in response to receiving from the second network device a further request including the identification and the further identification, perform a connection setup procedure between the first network device and the second network device.
One would have been motivated to provide a technique for associating wireless client devise with access points that limits the ability of wireless client devices to repeatedly associate with the access point using different MAC addresses and creating excessive association table entries (Raman: para. 0008).   

As per claim 20, rejected under similar scope as claim 5.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Ahn et al. (2021/0385778).

As per claim 6, Jain discloses the first network device of claim 2.
Jain does not explicitly disclose wherein the response further comprises a credential for backhaul of the network, and the first network device is further caused to: associate the second network device to a Basic Service Set, BSS, for the backhaul of the network based on the credential.
However, analogous art of Ahn discloses wherein the response further comprises a credential for backhaul of the network, and the first network device is further caused to: associate the second network device to a Basic Service Set, BSS, for the backhaul of the network based on the credential (Ahn: para. 0076, 0084, 0086, the probe response includes a credential for backhaul, the first network device (i.e. existing MAP device) is further caused to associate the new/enroll MAP device (i.e. second network device) to a BSS, for the backhaul of the network based on the credential (i.e. certificate)).	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ahn with the system of Jain to include wherein the response further comprises a credential for backhaul of the network, and the first network device is further caused to: associate the second network device to a Basic Service Set, BSS, for the backhaul of the network based on the credential.
One would have been motivated to provide a reliable manner of configuring a backhaul without receiving a user’s input of separate information related to security (Ahn: para. 0076). 

As per claim 21, rejected under similar scope as claim 6.  

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Viswanathan et al. (2016/0080889).
            As per claim 8, Jain discloses the first network device of claim 1.
Jain does not explicitly disclose wherein the identification of the second network device is comprised in a vendor specific information element of the request.
However, analogous art of Viswanathan discloses wherein the identification of the second network device is comprised in a vendor specific information element of the request (Viswanathan: para. 0041-0042, identification of the wireless device (i.e. wireless device need provisioning, the message is proprietary, means compatible with same manufacturer as first network device/access point is includes in vendor specific information element probe request).           Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Viswanathan with the system of Jain to include wherein the identification of the second network device is comprised in a vendor specific information element of the request.
One would have been motivated to have a vendor specific information element this is an efficient method that is used to carry information that is not defined in this standard within a single defined format (Viswanathan: para. 0041). 

As per claim 23, rejected under similar scope as claim 8.


Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Kneckt et al. (2010/0165875) and further in view of Duo et al. (2020/0359349).
             As per claim 9, Jain discloses the first network device of claim 1.
 Jain does not explicitly disclose wherein the first network device is caused to determine whether the second network device is authenticated to the network based on the identification by: obtaining authentication information comprising a set of identifications of devices having been authenticated to the network; and in accordance with a determination that the identification matches one of the set of identifications, determining that the second network device is authenticated to the network.
However, analogous art of Kneckt discloses wherein the first network device is caused to determine whether the second network device is authenticated to the network based on the identification by (Kneckt: para. 0035-0037, authenticating to the network based on identification (i.e. MAC address), the Examiner notes that the order of first and second, is a design choice, since both the two devices can transmit the authentication information, and perform authentication of Kneckt): obtaining authentication information comprising a set of identifications of devices having been authenticated to the network; and in accordance with a determination that the identification matches one of the set of identifications, determining that the second network device is authenticated to the network (Kneckt: para. 0035-0037, comparing the MAC addresses, determining if the device, which can be a second network device that is authenticated to the network).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kneckt with the system of Jain to include wherein the first network device is caused to determine whether the second network device is authenticated to the network based on the identification by: obtaining authentication information comprising a set of identifications of devices having been authenticated to the network; and in accordance with a determination that the identification matches one of the set of identifications, determining that the second network device is authenticated to the network.
One would have been motivated to avoid time consuming effort of combining two different networks into a single network so that the two devices can communicate data (Kneckt: para. 0061).
Jain and Kneckt do not explicitly disclose the authentication information generated at least partially by scanning of code associated with a device or enter of a serial number of a device.
Duo et al. discloses the authentication information generated at least partially by scanning of code associated with a device or enter of a serial number of a device (Duo: para. 0066, and 0093, scanning the serial number of a device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Duo with the system of Jain and Kneckt to include the authentication information generated at least partially by scanning of code associated with a device or enter of a serial number of a device.
One would have been motivated to provide an efficient way of accessing the authentication information, scanning the QR code to obtain the serial number is an efficient method than having to manually enter the serial number (Duo: para. 0067).

As per claim 24, rejected under similar basis as claim 9.
Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2021/0007159) in view of Shanbhag (2019/0357080).

As per claim 10, Jain discloses the first network device of claim 1.  
Jain does not explicitly disclose wherein the first network device is further caused to: in accordance with a determination that the second network device is not authenticated to the network, discard the request.
However, analogous art of Shanbhag discloses wherein the first network device is further caused to: in accordance with a determination that the second network device is not authenticated to the network, discard the request (Shanbhag: para. 0051, first network device (i.e. access point) is further caused to determination that the second network device (i.e. remote station device) is not authenticated to the network (i.e. MAC address in the blacklist), discard (i.e. ignore) the request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shanbhag with the system of Jain to include wherein the first network device is further caused to: in accordance with a determination that the second network device is not authenticated to the network, discard the request.
One would have been motivated to have an efficient security measure that does not authorize requests that are not authenticated; thereby not authenticating will prevent the second network device from connecting to a first network device (Shanbhag: para. 0051).  

	As per claim 25, rejected under similar scope as claim 10.

Claims 11, 14, 26, 29, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2012/0177022) in view of Jain (2021/0007159).

As per claim 11, Ichikawa discloses a second network device comprising: 
at least one processor (Ichikawa: para. 0033, CPU); and 
at least one memory including computer program codes (Ichikawa: para. 0033, memory and instructions); 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second network device at least to (Ichikawa: para. 0033-0034):
upon being powered on, broadcast a request to probe a network connected to a first network device (Ichikawa: para. 0047, 0058, and 0078, upon being powered on, by the WPS pressing of the button, then the wireless STA, which the Examiner asserts the wireless STA is the second network device, broadcast a probe request to the access point AP1, which is the first network device, the Examiner states that although Ichikawa states that the wireless STA is the first device, and the access point is the second device, the designation of a first and second is a design choice, and the steps are disclosed regardless of the which device is first or second), 
receive from the first network device a response to the broadcast request (Ichikawa: para. 0058-0060, 0079 receive from the access point AP1 a probe response to the broadcast probe request).
Ichikawa does not explicitly disclose the request comprising an identification of the second network device; and request to enable a connection of the second network device to the network, the response transmitted in accordance with a determination that the second network device is authenticated to the network.
However, analogous art of Jain discloses the request comprising an identification of the second network device (Jain: para. 0005, 0032, 0036, See Fig. 2 #210, the probe request includes an identifier/MAC address (i.e. identification) of the second electronic device); and request to enable a connection of the second network device to the network (Jain: para. 0023, exchanging request and responses to establish a connection), the response transmitted in accordance with a determination that the second network device is authenticated to the network (Jain: para. 0033, determination that the second electronic device is authenticated, response criteria met).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ichikawa with the system of Jain to include the request comprising an identification of the second network device; and request to enable a connection of the second network device to the network, the response transmitted in accordance with a determination that the second network device is authenticated to the network.
One would have been motivated to reduce overhead and improve throughput and capacity in a wireless network, by having an authentication method this is efficient (Jain: para. 0020).  

As per claim 14, Ichikawa and Jain disclose the second network device of claim 11.
Jain further discloses wherein the identification of the second network device comprises at least one of: a group serial number of the second network device, or a device serial number of the second network device (Jain: para. 0032, conditional “or” is claimed, and as such, only one is required, Jain further discloses a device serial number (i.e. MAC address))	Same motivation as claim 11 above.

As per claims 26, 29 and 32, rejected under similar scope as claim 11.

As per claim 34, Ichikawa discloses a non-transitory computer readable medium storing machine-executable instructions thereon that, when executed, cause a machine to perform the method of claim 26 (Ichikawa: para. 0033, memory and instructions).  

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2012/0177022) in view of Jain (2021/0007159), and further in view of Raman et al. (2017/0013449).

	As per claim 12, Ichikawa and Jain disclose the second network device of claim 11.
            Ichikawa and Jain do not explicitly disclose wherein the second network device is further caused to: in response to the response comprising the identification and a further identification of the first network device, transmit to the first network device a further request including the identification and the further identification; and perform a connection setup procedure between the first network device and the second network device.
	Raman discloses wherein the second network device is further caused to: in response to the response comprising the identification and a further identification of the first network device, transmit to the first network device a further request including the identification and the further identification (Raman: para. 0128-0133, access point caused to in response to receiving from the wireless client device a further probe request including the source MAC address and the destination MAC address, thus the source MAC address is the identification and the further identification is the destination MAC address); and perform a connection setup procedure between the first network device and the second network device (Raman: para. 0133, perform connection setup to exchange data with each other the access point and wireless client device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Raman with the system of Ichikawa and Jain to include wherein the second network device is further caused to: in response to the response comprising the identification and a further identification of the first network device, transmit to the first network device a further request including the identification and the further identification; and perform a connection setup procedure between the first network device and the second network device.
One would have been motivated to provide a technique for associating wireless client devise with access points that limits the ability of wireless client devices to repeatedly associate with the access point using different MAC addresses and creating excessive association table entries (Raman: para. 0008).   

As per claim 27, rejected under similar scope as claim 12.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2012/0177022) in view of Jain (2021/0007159) in view of Ahn et al. (2021/0385778).

As per claim 13, Ichikawa and Jain disclose the second network device of claim 11.
Ichikawa and Jain do not explicitly disclose wherein the second network device is further caused to: in response to the response comprising the identification and a credential for backhaul of the network, transmit an association request to be associated to a Basic Service Set, BSS, for the backhaul of the network based on the credential.
However, analogous art of Ahn discloses wherein the second network device is further caused to: in response to the response comprising the identification and a credential for backhaul of the network, transmit an association request to be associated to a Basic Service Set, BSS, for the backhaul of the network based on the credential (Ahn: para. 0076, 0084, 0086, the probe response includes a credential for backhaul, the first network device (i.e. existing MAP device) is further caused to associate the new/enroll MAP device (i.e. second network device) to a BSS, for the backhaul of the network based on the credential (i.e. certificate)).	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ahn with the system of Ichikawa and Jain to include wherein the second network device is further caused to: in response to the response comprising the identification and a credential for backhaul of the network, transmit an association request to be associated to a Basic Service Set, BSS, for the backhaul of the network based on the credential.
One would have been motivated to provide a reliable manner of configuring a backhaul without receiving a user’s input of separate information related to security (Ahn: para. 0076). 

As per claim 28, rejected under similar scope as claim 13.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (2012/0177022) in view of Jain (2021/0007159) in view of Viswanathan et al. (2016/0080889).

As per claim 15, Ichikawa and Jain disclose the second network device of claim 11.
Ichikawa and Jain do not explicitly disclose wherein the identification of the second network device is comprised in a vendor specific information element of the request.
However, analogous art of Viswanathan discloses wherein the identification of the second network device is comprised in a vendor specific information element of the request (Viswanathan: para. 0041-0042, identification of the wireless device (i.e. wireless device need provisioning, the message is proprietary, means compatible with same manufacturer as first network device/access point is includes in vendor specific information element probe request).           Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Viswanathan with the system of Ichikawa and Jain to include wherein the identification of the second network device is comprised in a vendor specific information element of the request.
One would have been motivated to have a vendor specific information element this is an efficient method that is used to carry information that is not defined in this standard within a single defined format (Viswanathan: para. 0041).

As per claim 30, rejected under similar scope as claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/6/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439